UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1621



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


J. LEE STURGIS,

                                              Claimant - Appellant,

          and


CERTAIN REAL PROPERTY CONVEYED BY DEED RE-
CORDED IN DEED BOOK 0781, PAGE 715, IREDELL
COUNTY PUBLIC REGISTRY; GRANTEE: J. LEE
STURGIS; $2,140.00 IN U. S. FUNDS AND OTHER
PROPERTY OF J. LEE STURGIS,

                                                          Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Carl Horn, III, Chief
Magistrate Judge. (CA-94-81-H)


Submitted:   December 17, 1998         Decided:     December 29, 1998


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
J. Lee Sturgis, Appellant Pro Se.    B. Frederic Williams, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     J. Lee Sturgis appeals the magistrate judge’s order denying

his motion for reconsideration of the denial of his belated motion

contesting forfeiture proceedings. We have reviewed the record and

the magistrate judge’s order and find no reversible error. Accord-

ingly, we affirm on the reasoning of the magistrate judge.   United

States v. Sturgis, No. CA-94-81-H (W.D.N.C. Apr. 6, 1998). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         AFFIRMED




                                2